4 wn GaSe tp EOS! <05269-AG-RAO Document 1¢\Filed ee ee Page ID #:1

 

COME E eS F-18343 | ) CHK US ‘sree T COURT
(SP-Woreoran, YALL , " J | | Jn 17 2008
0.x BM RAL DISTAUCT OF

 

 

 

bor corait , Labs Qau2

UNITES SIRE SIRILT Catt
CEA INNO SEHR
CV¥19-5269-AG RH)

‘Darren L. Harris, Ctl Rishs Cowl aud fysusnt iD:
PLainhiFF crane ud Boriorcnuer WP V.S.U3 1985; 1B U.S.C. 3 242 4245

HL .3.088 (987, (9884 (S413.

 

 

 

 

vy , fl o's JUN | 4 2019
Col. Cavin’ NeaiSaut, etal
Defends i fs) e RAL DISTAICT OF CA PUTY|

5

|, This Combat Purforts the Civil Ristel idaho avd Crimmal achons) aaanst

the Plawher Viren L Harris, the | Ui Jil isi: 0) tiolshen 3nd Cyst) acho)

do aa als include kidna? and False imerissumtent. ‘The tistonduet bem
furforted herein this Conelaiut took Place while the flaidticé was 3 Prisoner at
LP LAC CLaneaster). flaintier | iS at Wig ti ime J frmoner at (Sf- Cortavant due,

Further MiCanduck bY CSP-LAC trecials. fn the date oF February H™ 2016,

 

 

 

 

 

if vn- LoS Angeles bauitt(Lavcapler\ 4475) 0"
Ke Hest vtailer Valifar iid {an0e, Fase; H b, Levtenaut.

The derendaut i Sued i bis Indiidual agseibt. The. wtiscouduet Lt Markwez

Cnrarect in Otcuirred duriad Wis emPloment asa Vorectional \EFcer
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 2of42 Page ID #:2

46, Jecendantt Rool Atureee
lsrks at: California State frson- [os AnselesCouwtt, (Laucasfer) 44753 60"
St reef West, Lancaster, (aleornis 93556
Yard Sergeaat The derendant is Sued his INVNENUK Capaed y,
Tre mestondck Sst hauurle emtated jn docurred ducing Mis enflalment as 3 Corteckind Oeccer,

4, Defendautt Lalasha GRLEFIN
vlorks af: (California Hate Prison Los Angeles Lasety (Lancaster), ), 14750 bo™ Street
west, Lancaster, Caligornia 9353e

f rogram 5 erseant The deFonlsnt) is Sded it hee INDWENSA Catstity
The musonduct dsb incfin engaged in occurred ducwg her ewPloment ass lortechoval OFEcer,

5¢, Jefendant’ Niayel ENRTWUEZ.
Works of Valifacnia Stat « trison- Los Auseles Cavey A(Lancaaled, u475( LO treet
Saal. jest, Lancaster, Ualfoyma 93536
Seourity fl 4, ‘officec The defeudant issued wi his INUNTOUL Capacity

the ica Conduct % Ener quez. enga%ed Ti occurred dur his emflay meat AS ne ond OF fcer,

b6. Degend aut: deal FERRO
orks at: (alicornia Stabe Prison-Las Angeles (aunty (Lancaster), 4475) 60
Meet lest, Lancaster, Ualiformia 93536
Gy Oiser/shot Coccechuual Ufficer _ fhe defeudanl is Sued sn his TC baracity

the wisCoudut hfe {3 wnSa%ed WA Occurted ducing kis emPby mMeult aid lo creckiqeal OrFicer ;

 

 

—

 

 

 

 

 
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 3of42 Page ID #:3

Th. Dee la Alisher LACHINO
locks at: Caliarnia State PrigonLos Angeles © aunt by (Lancaster). ). 44750 We Street lest,
Lantastey, Laligorna 53

Cm Veruca Usha, Uorrectual (efits fhe dereutank issued lac WORTOAL topseidy

 

Te wttroontucl gare Ladang! endaded 14 Ov0srted dary his cucloiment ar atocrestonal JeFicey,

8, Degends uh falando ROSAS
Works at: Naliconia ate Prisca -L 5 Angeles bounty ( H(Lsueacted, 14750 GO" Seek

i Lane rt ligornia 93530,
Cel fe de echo (fier. thedefeutaut i Sued tut his ION, Lagacity
The wrtoudick YoRISAS engaged 1a occurred durina his eweiatment aca Correctoual OFF ices.

 

FD, Decendaut: Donic SAIHEZ
Works at? (altarnia Make fein Los fuses auf (Lancer 14750 60" Stree

west, Lanvasler Ml earns 93556

Yard 3. beccechonal officer the defentawt i Sued in ba NOEL abscity

The msconducl Gd ancher engaged 1 oocurred durtng his employment as a (larrectimal Offices,

 

 

 

 

16. Dereutaut? Higa REE

dlorks at: Caligorpia State Prosi Los hageles Coad {1(Lsveasler, 44950 (Ot Nveef eat
Lancaster, California 93536

faulty b (LAN) ilo (he The defendant (Ss Sued inher TONE lapg cy
The miseontuchilnl Reid engased wm occurred durina hey emloyment by the.dtate af (t-LAb.
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 4of42 Page ID #:4

 
 

(1d. Defeudant 1, Midoe
7 i 1. 44750_ WO fhoet

 

ite Lavcatler Cera 43550

Lie, lens taccechonal OF fitter The derendaut | ts Sued te his DONO staoty
The Wisecafuct It Muares engaged im aoourted during His ewPlotweut 13 3 Correct rawal Officer,

A. 9

Defevdant Yh, Res
Works at! Valuanis Mabe Prson- LovAndeles Covey, (Lancaster), 44750 (0 Shree
desk, Lancaster, taligornia 93935

Appeals Ges Lcaminer , Cathsin Thederentant is ded | sis WOM | ta ato.

WR wm sconduct back, Uies engaged it ocurred dafny lng employment as 3 Coy ection OFfices’

A. Degend faut: \, Yann

los at! id fri Ute tut Los Angeles oudy (Lancagler), 44756 Go™ theet
L ral 3536
te ie oF AfPeals

Te misconduct Uqef, M Noon engased tn sccurred biting Ins/her evePloymrent ac a (Oty. emfloyee,.

48, Defendant! t: Delve ASNGD
ulorked Be ud fornia Stak fk aa knoe les Couit (Laucatter, 44700 ww Sef

 

 

 
 

The mist ond duel ibicden A suntan, endaded fl wee i bere ewmy cient oy ny x slacdut,
aS i 19- oy cee -A ON Document 1 Filed 06/17/19 Page 5of42 Page ID#:5

5g. 3
iia eee Male ae Los Angetes Gourtt (Lancaster), 44750 Wm

pe al Aeree The defendaut 1s ‘aed mus OF “FICIAL Cafacity.
The muscanduct QA Afon engaged in occurred during his employment as a lorrecbwns Orncer

 

  

 

 

 

 

 

16. Deceulant: A ieda_

Works at! Ca lor nia State Prisea- Lod Andeles ( Louuty Lancaster), 4790) (0 Street
West, Lantaster, Calicornia 9355i0.

Cor recon Low melee | sea is Sues 1 Wer TN total

 

re. Defentasti Teter hss
Works at: Calirornia State Pian-Los Angeles oust (Lancaster, 14750 LO" Mreet
West, Lancaster, Cal forma 735%
Social Worker The derend laut is Sued iV he THORIUM, Cagacdy
Defendant engaged in nlidsvonduct during Wis emplaneat with bal rarnia Stake, COZ,

i, Defendant! ty avid NEWSOM
Works at: Orcice oF He Cuoernor, State Capel (atbat Leaal Acraics Secretar)
Sacramento California qa -

Golerfor Me defendant | is Sued j in is Of ELUM, Lafauity
aut 1S je e For the Oler All Custady 1 kolog Laue ul, Jee and Sewure,

48. Deronda: Koll oS ALLINnt

lor § St: a four « + WV A iv | ft and Relrabilj tations th, Loy
442883, ‘eure 0, Vfiraaa G49 83-000|

Director oF Corrections. The derendaunt is Sued wn lner OFFICIAL Gapae ty,

Oe. Derend aut! Lk Bhivn Johusov
ert at al ona hae Ea Los Angeles ounty (Lancaster) 44750 iO"

at il ahi OFT AL ¢ INST AL

ith COLL,

5

 

 

  

 

   
 

 

 

 

 

 
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 6of42 Page ID #:6

te. Decendant: Jackie Lacey
works at: Los Angeles Uounty, District Attocney'S OFFice,
2\0 West TemiPle Street., 4F 1800, Los Angeles,

CaliFOrnig  WOI2-3210 Deceudant 19 sued inlier OFFICIAL
Capacity, Los Anseles Counly’S District Attorney

DA. Jat kie Lacey's duties are fs investigate, Proseevte, and Ensure
due Protess of Lau,

it. Dereutaut! Joly of Jane Doe Tas Person is Sued ww thei Tndavidua| Latac tt

This rain transmile) a mestare ty SIM, Official by attack fankee vig
Ahe Cami Ve .

 

 
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 7 of42 Page ID#:7

Pe i. Each defendant 15 Sued Induidual ly and or in Wis or bes OFFivial( Varatity.

At ail 4 mets) evente) meutione! i {nis Lomelant egth derendaut acted Under
\ a
te salar OF Chate Lau!

lhe F\\outina Liv Riaistis nave loveny iolabed

LA, In tetalistion for lauhice's Frotected activities im the aSiertion o fhelq2t)
First Awtendwent's Freedom oF SPeech (Ssomithind LorrPlamte) Portortmng
the Crimecs) J9aiust wie, dnd redress OF Grievance (attenetiny ty file g UL
0.5.0.8 1985), aloud with the Sete-advocaty in unlestiaaking Plamtit's brw-
Mal Cave by fewest ing an Olson Review, ete. | Lanitifé 5 At dined ment \s
Vsolated 38 d Protected and Secured activity, Plate’ s{U) awed meat Was

Mish ated Plauitire was Sevzed witl-out Prebable (suse. Lauber’ b'* smend-
Ment is Visited , A A tro- fer \ sant CAE CSS Hreld®") First amead i
went Plante haus the tight oF e¢ Feetie assistance of Covntel,( to be

seve! ivi lestigate), hick Me defendant's actions) Viel ahors) |obstructian
has Caused a Chill cerect ta, and d9ainst Plautire'’s righte), Plambife’s

RY arendvteatt ust dislabed Plain LF waS Suldected to bruel and Unusual

fonishmentt( (Assault 4 battery, with indury fetommiend rox Forgery), (Tal wnidatin)
aid (Aiveical Lovk-u? | Hardshie). All Clte) Viol ahovs dforementiod are iv

Condonctiow UW vith PlautiFe's \y" Alueudment C ight, (due Frotess), alo Loe im
Llated lige | \ let 3nd Profert! vend taken witli: evk due Caress of Lau),

6).
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 8of42 Page ID#:8

25. The defended Meu outed Verein, Under Color oF L au) swilleally Wahdecled
flainti€ r te the dePrivation of Tale) Peitiledes, aud iwimont ties Secured aud
fratected LY the United States Voust utr nd Las’ 6F the United States.

2. the deFendautes) iteubiaied herein dthwa vider (olor oF Lau hale intintidated,
interfered, and Obstructed with flauthice's (arhuration in and (etevind the
the Seruices enerits Privileses and activities frovided and administered bY
the United States. The derendante) have Committed dnd Particrested in
Crime) that Viclates Calirocnia Penal Cedels) aud United States Codecs),
These atte) beima Purtorted trereim divectlt or indivectlt do indalle (hav 3
Nexus te) Aambite’s Kadnae j False-iwierdonment » CXtertion vet belera,
Lonimitted uiider Cala oF Lau,

21. The Visiat wnt) atkionls) a4amst AlamtieF ParPorted hecam this Comelaut
did viet advauce diy leatimale Soals of dhe borreckional Tnshitohon or
COCK vhaksoever. The athonts\ of decendantes tartoded here tris
Comalant Contradiek Ye Emelovee Standards established in: COCR
ee & Conduct j Leneral Qualificshons, aiid Laul enfortement Code oF
LqmICS.

2B, Tre attatk, loemna Purtorted im this Comflsud was 3 Plarmed edo,
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page9of42 Page ID#:9

QUPARTING FACTS.

24 Sat, Nouv  atcosked autre as] was recewind mi medication if the
Medication winddul durivt3 vicar Pill-Call. ia Aguirre tal) PlaitiC® to turn
4rolnd and (ve F-W, LLek lim Put the hand-CuFts on me behind my back), flawbtr
Comflied, and then aaked uty aml lena Cucted-ue? Sat Aaurve (eflied Ls
for a ON2Z heaving, % Alexander loolius 49 fecFlexed 45 I was Volucteered fo aid
In my re te Poe Pradraun Office. At Hass Paik flawtice was hand-luefed aug
\eized uithwvt friable Cause , Violatid Plantire Hl) outh amerdmen adauit Westone

Nezures.

40) Dace idSide the resraut Or fice th larrechioual Dreier Nexandor ad AswkieF
Stradile a chair flaced at Hhe Front right-hand de of the desk dust Pass the
Yoresledl oF the e&Fice’s dor. Sat, havc Sat helind his desk i Front oF his londler
at the Lett -loud Side OF tse desk. Uk Madiner aud Sat, laniteit were latsted
lV) the hack oF the 6Fice (Condes ating) at lner(Sat bare fvd3) desk, She Wad Desk
behind the gesk, while Lt Marhiter ulss Skandia at Yre cal Side oF Hee desk.
(Hie Hand-CurFd were Never tallen o€F ve), Mautiré reteatedly avked Sat. hasiere hy
take ort the hand-twees oat, hauicve iSwored Me. flaukee Vion Cefecttedly eseked
tat the (WO2 \ earring be fast-foned, ty let ansther ferson Wear i, and Islet we a0
Lack tow Cage jee. All we reaueck were deutied. (thats Ealge- lmtProonment],
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 10 of 42 Page ID #:10

5 Flawher’s reqest And eed +6 \esve She Praacaun OF Fice wad heard oy Sat.
brit fin at Yiis time. hs l ertlamed fs her the §tustion and my weed te leale
the trodrawt Office, Lb Marliner Lame aler be Sat haves desk, if edd Samet hung
On the Comditer, ( Ssvething Vat, havicre Rented et to him on the Lent eter ), which
{rat LE Markiner Sterted back ta clear he dest, Fralabed the bo? oF Une Vnair
1 was Straddling with bis rialet hand Licking i u? From Under flawtie6, thrudig
lis bod Farsiavd hitting Flsintifé in the Fave, disledsind flauticr Fram the eat
Sending flanker Uithslauced backwards vite the Halluis wereld) Lorreckional
WFFicers FERRMO and LAHINGY Srateloed PlawtiFe from loelund, tock Flainki€é doun
laudiug me on wy Knees int the, room ALON the hall From the { evacants (Ffice.

HM} Ln this roow,Cidhile flawlire is Stil hsud-toeFed Ye* LACKING and FERRO froteed 4
unnecessaril aud with iheuse Force inFlick Plaudice darosh a Series o& utrat auf
arm holds flecks. First, ty Stand Plamie ut ote lis Feek Pressing Plauher had
up a9 aust the Wall, heldind me Vrere wit fressure and wrat farm holds atil
beina Afftied Unnecessarill extestive with forte dud iwrtense AID ISION. Plantier
ula then Wade 4s get lasck down ov his Knees , aud theglie down Flat on the
Ground. All He while, these arm ¢ wrist hold are still a9avesswely eind aPPlied.
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 11o0f42 Page ID #:11

238) Other (Sb!) Uorreckoal Officer enter the room wt Lt Martner, %e FERED Fates
Wis Knee and Presses dawn on he right Side of wy head. LEMARTINEL slees over we
dud Kicks me (6) taree times im the rihs on wt Ciskt side he does beled me, Kicks
antic Fin the Seuital avea(3) Thee timer 33 Ye lorrechanal OFFicer lreld md Legs
Afart, he newt be wet Leek side Kuckins me in the Cbs (2) acce timer, then if MATIAEL
Joes hack around fo wt right side and Kicks me im He Cibo (3) tree moe bined,

I ty Licked mt leq UP So \S MARTINEZ tack Kick we in thedemtals sain, bat hedidif.

Ad Lorredioual bFicers LACKING aud FERN sl wetenield Wind Wrst aud
dem Walds raise the u bo wet Loves Mavevring wt fate aud torso (Chest dea) ivils
the wall, then (aide ite U2 dw onto way Fock (Sil spelting halds fwustina wi rod
ind wrist)? FERIS) aud ENRIQUEL exchange Positions, Nou Mo ENRIRUEZ is ov
AM risk Side twists aud holding wv risk? arm dud ulrst. Ab this tine YoLACHTNY
has applied dn tense Jost OF Uiinecestard Forte and Pressure in tontortiuay my
Leck acm + ubrisk, Plaunbice Cried out iw Pauw. % ENRIQUEZ. tad 40 tell SoLACH EAN
fy ease uf release tre force Fressure beius aPPlied. (Hel ENRIGUEZ| 43¢ bum
(C/o [ ASHINGY dnd used | aud Sonal te Set beim fo edseur (haut destues)} ut, it las
+s Late. Due to Ys LACHING!® excessive Fate, re kore aud C1PPed Ure lisamevt aud
Cartilare OF AawhFe’s leet Yrowlder tt Wad (ecommended that Plaintiz# have
Sura on iy lect Shoulder 4. Correct damace.
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 12 of 42 Page ID #:12

45) h faerwehonal OFFicer Put a wit Vat" oer Plaintice’ ead For no (eaten other
than a hide PlawtiZets induries aud huwiliate flauhice as usay taken to Facil (ty-B,
intake Medical. There, LW Reid CAme indo list my tnduries. But, ulhen [told ner
that T was ua fed /athacled by tho lorrectioal Orficers while T wasp CuFred-uf She
Turned Aroind and leet without 4 Nia dosin my induries . (lO) fen oe li5) F Aleen
tinvteod later SeALexcander lorinas LANL Swiith cle tee tolding-roow 4s take doun/
Lisk mY unducies, (iletes The 7219 Ld taith Comeleted vad Gled is being Ket From Plata
And whe rot Attached to the buledsi Vucltioi Refort © the lncideset /Areune (efits)

Hawtiee Was then Ken \6 Lad eq) Aduanistrative Jegedahon.

38) Defer, Flsinti€F ulss ben fy (ad-ea) (He. Eales my Clinician ak Pre kime
Came ints Medical intake avd tid me that Sat. Aguirre las Matin drat {
Keka thar and lait tru with i. And, was tei Yo Ea as to Show Rorle
k mark or Seay ts Sho! where the Chair mak Contack flantice neler Lice)
3 Chair, 19, Aawicre alas vist bit bt a Chae 40 wt Knowledge, flor does Hel Ry)
ulrthen at Ast. hovirre intention Mim being Wit bY a Chair.

ay A\\ Ascuwnecat 3 ulster vs! Star Retaining te the Atoremented (excessive
Forte and (Assault 4 bathed) have been Faltiried, Each Reson acting Under
Color oF [su willinsly and Kvowingly Failed bs Ker and refort the i rumels),
Ciriwunal Ad ivitias they witiessed. cach ferson acting under Later oF Lau
ahilitaly and Knowindly Falsied the ( ear ks) ty iter Fere and Sublect Plantier e

to the derivation oF his r (Sit te (Ave Fravess| the Serdiced oF (£5u) OFFite GF
INESTIGACIVE SERUICES UNIT and (A) INTERNAL AFTALRS. ist dhe

\2.
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 13 0f 42 Page ID #:13

investiastion oF the excessive farce Assault 4 Battery),

38. These acto al Iso Cowstty te (M PFS OF Feloity) 3nd (ostruchen OF dn
Tiveshastion),

Mh . Yocunets) were Fals lsd \, detrive Rauhice OT due Provess in tie 9) seivhutard

hearwe OF the Falsified UR) in febaliakion 40 falsely acute (frame), Plauliee
Me Assault” 5d Walle ortense), We flamtier a8 a fale, Jive the dtfearance
OF Suilt, Prot fer A (eastn For the att ack, avd (elieve themselves) (Correctinal

Of Ficerts\) of Their Coleaboility in the ealistion® Urmets AdamSt Plawtife,
(sitfosunding My leds , willfully Svodecting Plaubice to undust Placement in du
Mrecal Lock-u0/ tardshi For/5) Sixl-Five days From Felyuary iM" 2018,
1 Afr i 9", 4018, Adwumistyative Yearedstion Placertent ), (ete: Atv 9",

IS loo the date Flatirr was bo be releared From Hae cetaliatery Bbalus inrlided
by Lt. Midaves aud other Orricey Alanhier Sounded tomtlawte on),

0, The evideuce o€ +t lie defeudaut's Parlicieation wt the exCestwe- Unnecessary
Force, Assault 4 Rather) and the falsification oF deoument() are the refortal,
Classification Cheano, Crime Hlatident Regarkis) (AL) resronseis) ,ete, ulrithen

Of Cerhiried by thew wilh Yaeir \ gnature 38 TRE and borrect,

il, Pati did vot Kick ach hair, lantice did vot wall Sat t Aguiree d
bit th, Plantier did (st resist, iaalieF did Mick try tg (e- enter Ne Geegeauts

ieee, i lanier did not | v a wv He Fl loo, Asher Wai fot on ve F T low

en is Knees ty | hig shest. All sctusahon Or cesisting, Assault or dnt hfe
PWical TIES ion \N Paw: FF AR Falsi¢ied entries. Te allegahoy

EF
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 14 0f 42 Page ID #:14

that Vlawher Kickels Maaw bousarrds Nak, Au re i) Su TIMANITAE Xreuterio
Ave he i\ vie Reltind , Ssitionind OF Wie desk, aiid Where Plat wad Sested

\N 1 Yo Nexander at dl {| 1e ces! sol noid OF the enke CUCU, Straddling J vhaic
(ht gnd-Corted behind my bath, The narraud Zassateulsy does nok Create
AW audle £ ror Ke Croreered TUOMAS Lo Odtue.

LN), The alleaahen that Plswlirf Called Sat Asuirre a Bich” Comes From, 3nd
IS a Yerevente 10 the (RVQ) Plater had dismissed ComPletely in 2014,

(AUR Loot Bi V1: O49) aber tt bema (eriSdved- feheacd (6) tree times).
The fernt ig fefeatedly used ov Correctional Offices it their fetaltatory

CalsiGeation of &v¥'s fs ViliFy flamctir € and Ceale a false Pattern of verbal
Alse and hostil; ly.

43, Ihe Ceferenced RQ, Loa de 4-12-0041 is also veferred fo w the falsified
(TCC) CMSSEFLCATION CHRONO daed:(ubritlen 240/16; Hearina date 112218)
duthored bY CLI A.diedal Please view Ex.0). His rererenced with the hab-
float TCL cles that § needs the Following Seu asesweut and feferral
ty SU C&M For RVR dated Wozlid Le3H Bil- (2-004, threat te a Rane Officer,”
(Aste: The Chrone Say “threat fo a fesce OrKicer, Hot “Threatening a Peate officer. The difter-
Cnce tn wor ding Ceates a dif Fefevice in Meauind + MesSade Aen), The(hit)
Was disinssed and LCi Bradford e-done/ Checked the SHU assessment in 2017

IW.
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 15 o0f42 Page ID #:15

U4, Alsa /Once an dQ) Is dismissed Wie RAR Is SutPose 4o be removed From the
forton C-File along with atachind documentes), dad Sen to that ferson. This ulzs
not dene WW Pl siutiCe's Case. I ulas Sttouin the Rie was ew) Maintamed in
flautiff’s C-Fue unde Ineident feforts’) 1 was Showa this bere their aaah
On mes RVR (094 BM-2-OHA Is also Pew Park oF the evidewee in the {2 Ua.
Section (985 Case to: (1-D5E8% EDC) — Mow), Vase alos 2:18-cd- 1344. (Flere
Reviend the Docket List and evidence Sviomtled Under these Cate Numbers. Docket
(avather \b) iS when Correcdioual OF ricer itercetted 3 Wailing From tle bout,
Falsvied it Stats “Rifosed the mailing, and seut id back, while LT was beng held
iv\ 3d-3e9 (administrative Segre aston), be} ween the dates or 2/i4/ 18 to 4/17/!8.

During tle Lume Plaurtivf was attempting fo File the Lomtlamt in istrict bout.
aoe OrFicevs were Steading the wala ete Clstructind Hs rilined, Reacts
MY Mail.

i apc ge Rid Loge BY 11-0044 and Ye 51985 (Leave be Amend) 4s abbclel
by [ras Goud oa” 3 direct Connection 1, Plaintiff's aid ae falre- -\wnirison Meut,

ek Cekerd. PLamtice wad Concealed nm ad-te9 to be denied attest to the
Courkts) iM defense oF 3 (rr-Sbe re-Sentencing Pel dion. Kv Lost Bil-i2- DOH and
the JPreals| ComPlattiss Nui itted Ty relation ave au esSe ential Part bo the febalichen,

Obstru uction ; intimidation Nerusal of Services, And devewation of Rigltis).

46. Other (602) Comflsiuts) being retaliated agaist For, leading ue te the attack are:
Ex.W. The ComPlsut Leber dialed l0lali7 tailed out or atlewiPted 4s lee tailed
fy Various COCR OF Fitials) the Warden Mele sure! and other oulsde

OF Fievales) and AMentviebs). (Flesve { (eu) Ex. T, The larden's (esfone lables). The

(9,
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 16 of 42 Page ID #:16

\etler| Complaint requests) awald cher Hh in, dit Livedisation into faint ef id
Kidnar, Ealse-im?cioniment, Lilation OF Hel 4") thirteenth Amendment and
homan traFFicking. Lanter Ald rewested in the Cowtlaut letter bs
le Siven the inforniation oF Ye distretancy and War and Errort) Shouln
bil Plawntif's (\88) Leaal VWatus Summar { Sheek.

Ny, the outlast lether farforts the Wardew’s (Debbie Asuncion) indif Feyente
and feces tation in their Cade oF S lence, (oncesl ment FCewmedd). the Lowflare
Vebler also fortorts and Cowtsuns the G02 (COCR? ComPlawt forms) Wr ten on
WU. Ftc Mahon for (erasing 40 vender Services and dive flamhee an((son
Review), which iy a Rialaty dated: q] 20| uP Vom? lant On ie Martine. for
Falsievinas RUA Meartus, dated: 724111. Coolsat on % Guzman For
Famer wid (obstruction) ar Leas Yel dated: b/29]| |. vomil \ourt Loa | LAC-B-\f-
04322, Drayton # Estrada reruted to release Plamtie® For dy room and!
OF Law Lilvary, dated: 1/31/17. Affeal oF Falfied RVG Lea4 08573440

written bt Yo A. Aion, dated? 1)i5]17. Vomilant on So Stevenson , fetal ahon,
refusing 1 Sive flauti€F Slower, dated: 1/4/17. Com? lat on Ms Ass

dootian (erased Law \erary. dated’ yy Als, Plaedomoe® Pla tiers
Alstract OF Judameut is in Me Come laint let ther.

WR, Lome aut) lw tlawtie § ews tetalided aaainst For are’

+ Cointlaunt, Loast LA Bit 05088 uiritlen on  baerio (Shri? eared dated: iz
Ai \T, 1. Note: Thee aN Mook of imtials otside oF Jechon t. Secend Leval. ulhy iS
‘there and what does it weet»)

[6
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 17 of 42 Page ID #:17

WA. There Was vot dn inleshaation into Are issuets) raised in the (602’),
ComPl ants (See Ex.V, exhausted Lem@laiwt, and ExS E-Hiea-K, Vomelainks
attached to exhausted bY the admunistration Labelling them

“Dorhieates to LAC BIS-0I212.). Evidence that the ComPl ants) did
hot retene (due Process), an Tivestigation [Tawi WIS Obst truched
IS the State ef Calieormia RIGHTS and RESPONSLEILIN statement
(COCR 1858) Form, Sidned ¢ dated bY PlauticF and atbathed to the
Complaint to ensue state) and an Investigation on 4/26/18. A cecenlng
Stare Member did not Sian é date this Form to avoid / Obst ruct the

Complaints) Processind avid Lavestigation by the ddenties thal ae
task fo testigate re Felomods attivitY Poctorked in the bomflaints).

The agencies to inleshisate Such matters as furforted would be
(TSU) Tnvestigative Sechicer Unit and/or (LA) Tubernal Arfawa,
The CompAsintis) were interterted- Meshed fodether under (!} One lod number
and Obstrucked From inveshidation, And We Tian) 3 Come ainant

AS in CePorkimd wfrover Peate oFFicer Conduct.( Please See (Cre 1858)
In Cx.V.),

=. (ther indicators) that the ComPlainte) were vot ies ae nity

into the 1sSve(s) 18 the lack oF Authoritate Signature) and/or dowmertat,
initials inthe wrong Plate uhere an authoritative Sianatue Should be, avd
there being initialed Simbelé) outside the border) oF the First + Setund
where there Snov\duit he dnt Mar Kings, and the thetoric by the
festonders). The Second Level fesfonse is also FalsiFied.

\".
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 18 of 42 Page ID #:18

Bl, ETRST LEVEL (section Cc), ComPlant was assigned bs a rion
who initialed onto the dowumentt (PA). Then the Complaint ak tne First
Level 1s StamPed (AIIM) and the wbialed @)4uo letter are
written in the bottom Lert-lnand Corner ulneve thet dont belona (here
Meaning and furtose Can onli be adverse). As a mather of Fact,
whoever nttialed he Fisk Ledel with (PA) Signed ante the document
incorrectly. A Persons Full name 1S ty be Signed/Swen to indicate
idwie title, and Autherilt. (Please fee Ex...

SECOND) LENEL (Memorandum, dated: Atel 5, 2018) {Ex.)

yi Suotect Section + Deter winston OF Tove. The tesfonder Clauus
He WIRING AUTHORITY” reviewed the Complaint and vererced it For
ar “APPERL TNQUERY’ Nowhere 18 there a document Sling aknowleda-
ment oF the HIRING AUTHORITY'S revien of the ComPlaint, nor are
Wnere any Signatures (Name and title) that refleds the authorlY OF
4 member of the Hiring Authority reviewed the ComPlaint. (Second Lael

has been Calsicied and inlestibation Obstructed ) (Concealment),

53, Sublect Sechaa: Summary of APfeal Inquiry. The date 8 Wrong. The
atta (Ashu T# BATTERY) occured February 4 2018, not Februar
24" 9018. Questioning the witnesses he (Lt. Misares) Chose (biasly) +o
interview aloaut wusconduct dctinibies on the 14", celredes his Chosen
Witnesses to terest (ithe are the fertetcatora), oF the duties /obligations

8.
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 19 of 42 Page ID #:19

OF Making true and Correct Statemento) look Hoe wirsconduct Crewe
Aaainst Plaubice that orturred on We UM oF Felorusrd 2018. (that 1s

Also Making a false and/or misleading Statement in an oF Ficial (fort
and or Record.).

5Y, Sublect Section: Witnesses” As aforementioned there the witnesses
he (Lt. Milares) Liosly Chase, which are the ferPebratars) oF the attatt,
excessive Force (ASSAUIT ¢ Battery) € (FALSTFICATEON °F the RIE and (elated
dooumentis).), Derendantis: LL. A.Martinez, Sot. R. Aguirre, Sod. Ferrso
and “h A. Lachinol. Question and Ansulers were aot entered onto the
fecar d, Swen ty me. Further wire , Ys Alexander, Vat. Gariéfin , Wit Reid,
Lun Suuth and other Correctional OFFiers and Prisoners astidned to Work.
iN the Prearam OFFice ulere viet itterdiewed

55. subdect Section: Findina. Finda are False, Chetoreal and have no
Foundation. PlautifF Clearld Wares % Mevauder + AUN ded as odnewes
in the ComPlamt (See Ex.v.). Also im aay wnlestigation winester ave found
LY the eFforte) oF the investigator. The Lickivn does vick have to ment On , oF
wight tot Kyl oF evev¥ witviess available, There's more witnesses Wt

Sdwuswion OF inloliement im Hrewe writwids in theltle) Tneident! Crme retort
Loge LAL-BPL-18-02-0150. (See &-B). Als, tn Hus Seckion Lt. Midares
Claims to have reviewed the CAtK-(608 Kiglits 4 esfonsilit Mate unent

Thak 1s another Falsigied entry. (Vie! Memorandums dates 4/5/18. Plain-
HEF did wot Sian, date, and atharh The COLKIROB Rialto 4 Kesfonsilalil

.
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 20 of 42 Page ID #:20

Form Until 4/24l8, and it wat not Signed or honored. The otver documents
Lt. Midares Clams te have reviewed are falsified, and Knouln tp oe

Falsicied 1+, Midares Knouls thet falsified bY the Same officers he
Chose as witnesses. None oF the ISSUES were Investigated,
The Falsveication and Rhekorie at the Setond Level are to Conceal
That Fach, (f ‘ Uidaves alse wert on to ‘ne eaten Another \ taster | Mentha
Ind the attack adawst we folio. (Please See Ex.Q.). Declaration boy
Mr, Lazarus Ortega.

5b. HIRD | EVE! REVIEW. Tn Contert with \heir CounterParts Secon)

Level Review), they willfully Subjeck PlamtiFr to the detrivation oF night
Privileses) aud wuuinites Secured and Protected by the Constitution aud Law oF the
\nited Shales. Once asaun ES uss not an Lnvestigation into Are SSuels! nor
the due Process defieciencies of the Second Ledel's veview), or ConFlict oF
interest furforled. Third Level (evieuless Cael, Hedses and Cher, M.\loon9,
(Chiee Mond flamhiee Mas tried bo Sulomnet numerovd ComPlaintis) on)

Knew theough thew traimina dud Years of Exferience iM thar dufies
in the Os howls oc Afeals Examuvier avid CieF Inmate Apfeals within
COL that: ) An Lnvestisshion!Lnavird whe the issued was nol done.

The Second Level tf esfonse IS Falsitied : Frauduleud, and Misleadins

2 Ai Tuvestigation by FSW) Lnveshaahve Jerlives Unit and LTA\
| Internal Netaws was Obstructed.

S\ The tomPlaint was wietaterorized tar 7, When it Should be a 9.

5) The Cramecst Purdrled in the ComPlaut ave bea Conceal ed.

20,
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 21 0f42 Page ID #:21

b) The Conflict of Tnterest furforted im Secon .£., oF the Comtlant
dnd the attached declaration wren by \ s2a¢ WS Ocheg 3.

51. Third Level Reteu'? duties, awios other dubies are-bo untonteal
Crime), Pefort Grimes), and Correct due frocess Vislatwns/deFierentios.
Third level's decadion to dened the ComPlamt is thetorral U-founded and a
dewial oF flauker’s WU" smendmert ight fo due Fraresd in the invest igaten
8 Fhe Crvmolsy Vetorked ddanst ComAartaut /Plautier in Presale) OF Pr 4 Gil
AsSection(s) and So Sof olatr yet st and AG Smendment AstertionG). Aids In
de intwndatou oF Hawke € aud diectly wterferins will Plawhieé’s
Parkicegation in the Secviees fravided bf TS) (TA) LA Dist Attornel® Five, and
tho United States. The Findings ete ies at the Thu level of review ave
FalsiFied Aud Misleading 4 deer We dud Conceal the dery Wation of KiIhte)
And Crwves Asaivdt ComMlanant{ Clawdier An aperotriate review and
evaluation oF the alleaaton /issuet) of tre Comflaint demand 18v ¢/
of dn Internal AFFatrs inestiaation. The due Process deficiencies at
the Second Level ClearlY oustructed the Process.

THE CIASSIFICAT&ON COMMITTEE CHRONO (EAlsrere) by OWL A. Weds.

58, DBypoteitahathne Tn Conter L with the defend ante) bein dued iv Vreiv
Individ si Capacit' and i felaliat ion for FlantiEes frotecked + Secured 4st
and (* amendment Cid assernoné) Ot A.QJeda onder Color oF Laud
willeutly Subdected Plsut iF F fo the der wat ion OF rake, 4" deud ment
(due frotess) by Falsifting the CIASSTFECATION LOMMETTEE CIROND dated

2\.

  
   

    
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 22 of 42 Page ID #:22

Writlen 2/20/18, Classirication Committee date 2/22/i8. ( For Move Luformation

Pleade the Comlaint ulrtten on the 1itue, Ex.4),). Also (LI A.Meda
entered Huis Falntied dowment wtto the record 4 aid in the derend aulg|
tntiwtdation OF PlawhiFF, aid interfere with PlawlieFs farhiorPation in

the Services Prilileses and attwities fouided and administered by the
Urtited States and ddencies OF the United Hales ' Faeakina au Abfcal

Lock-u | ard slat,

59. The MENTAL HEALTH ASSESSMENT wad Falsvfied lay Mr. Tevor Aaa

in Concerk wih sued individual Caratit derendaute). Plantier did
Submit a Comtlaint on the isive. (flease Ex.N.1. AS0, Mc. Trelor Asar 18
Not dualified to do a Mental Health Assessment, Me Asar frotlaims
oF (SocrAL Worker}, he does not have ani Medical dearees or titles.
In retaliation for Planhice's Proteced and Setured A dad GMa mend-
lent aSSert onid, athing onder belor of Lau willfully Whected Mate
fy he deeewation of riaiattd (due trotesd) \H™ amendment bof fa Wieving
bY Falsifvina the Mental Health Asyessimient +6 be Gon sidered in the Ruled
lsh Hearind. Fariliaking an AbPical Lock ut Wadshi, and
fetaliAation.

ZZ;
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 23 of 42 Page ID #:23

WW. Derendaut ; Associate Wav de K. Jelinsovt it felalabion for Plawhierts
assertions) oF the Sb jmendment, Signed the Falsiried LRG)
Massigicatim Committee throne Lerleving it as true and Lorrect
Knowind or Should have reatonably Known the doovment wad falsified
Foy the afore-mentioned reason Pur Ported in this Low? laut, {includina

Ex. 9), depriving Plambice oF the [amendment Auarantee oF due
Hotess,

bi. Tt i also Plaubiee's belier Hust $he Gil) @ Sohnon Cerhered the (186
by Facilitate the Conceal ment oF the Assault i battery S%ast Plaintir F by
the other deFendautis), and an ANpical Lotk-u? Mardahie Which was an
attemok ts render Plamitir€ titeligtble for RaP-57 Non-Violent Parale Process
fo mamtain Plawher’s Kidnat and Falte-werisonment.

LL Rudokunson wilfully Scbdeced Plawtice-tethe deerivshor oF rightey/ i}
amendmentés) Freed om oF Steecl, 4 Freedom ty Pebkion dnd thel 4) amendmen
Fight bo due Prucese. R-dohnson interfered with Pamhees Parbieeshon in the
Necvices benerits and dchuties admmustered bY an dencr oF Hie ited
Males. tis Sianina Certieviug a fslaitied dowinent Distracted an Tnvesh ashen,
and Crested 4 Hardsliie that frodueed J Chill effect, and Farther wthunid-
ston, The M3) Daly Movewteut Sheets ull Noo Plater was ack bowed ia
(ASS\ Adwnmustrative Searesaton Unit ak Hat kuna. Thee wlssnk an ablestisahon.

23,
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 24 of 42 Page ID #:24

Lb. Tin retaliation For PlanhiFe's asstecron) oF Secured aud rodected
4% and (o™ amendment), and 40 So?, deter, intimidate Aawhif? Frow
Continuing the Pretocted, and Senuted aekwilt of A* and 6" amend-
Mert AMerhand) the Following defevd auto) Under Color of Lau
will cally Wwhiected flawtire to the detrwation oF hid oO" -ameud-
Went 1ight tobe Free of Cruel and Unudual Punishment, rick
bbe Physically attack, extessive force, assault faster, without

due roves’ oF Lau) (The 4" amendment). The Fllassing detendautds
Committing the Criwmmal att oF Mistrision o€ Felony tn retaliation

For Plawtier’s P'and b™ amendment) assertione)(Subdected
Willeully with intent) to the dery Watton oF Rightisi(t4 " amendment

due Proves and Series) (Tn veshaat we Services, agerttaed), Provided
Ly Sdministered by the United States by inti davon, aoe

Tiiterfevence, and Falsievina documents) CRP Lode ys 45 GA)
and(ie),Crime/lineident Retort® Lod4 LAC-B-18-02- 0150,(Ex. B).

» Sergeant. KR. AGUIRRE Merendaut) Falsified Re Ladd 445454 |.
Please Vieu) Exe &)) Alyo Falsi€y Crime lnciceet feta LAC: Bft[8-02-0\60.

Lievhenart. A. MARTINGL@erewtant) Falsired his entries inte the
(le) Tneident/trime (eQort, Lott LA-Btta18-02-0150(See Ex. F)

- Correckinal Officer, J. FERRO Serendant) FalsiFied his extras
("e) Tneid ent/ Crime fefort, Loate LAL BPla18-02- 0150(See &.L)

J,
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 25 of 42 Page ID #:25

« Lorreckional O€einer, A. LACHNO (Merendant) Esiiered dis entvies
| - - - Trident Reumte tefort, Lo + LAt-BPtr-18- 02-0150,
See Ex. d.

Note: The alaoveli) Four OF Ficers(Derendsds) PerPelrstus ae the
Initiative (4) Four oF the attack, extesswle fice (Ascauf+ and

hatter). Who are also the ouly Reale Lk, Mudare “hose” fo
allededlY tttervieu.

: erdeaut La tasks (vee Fin (Derendaut) Cal sified her eutried

ito the Tutident} Ucime fort, 094 LAC-BRy-\8-02-0160.
(See Ex. K.)

- Correctional OFFicer. R ROA @ecendaut) falscied nis entries
bo The Lnerdent Crime refock Lode LAL- BA \8-02-0150.
oe Ex. G.)

° Lorrect onal OFFicer’. Miguel ENRIQUET (erendant) falsieied his entries
ithe the Incident Crue eeock Loot LAC-BPt-18-02-0160. See, Ex.t)

‘Lieu benalt. A. MARTINEZ @ereudant) Falsiried, Adenimistative
Sesvegation Unt Placement Notice. (See Ex.b.)

25,
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 26 of 42 Page ID #:26

+ Correckional Df Ficer. h. AYon. (efendant) Falne ed (TE) Lest dative
EmPloved Retort For RVR Load HY5454l (See Ex.L.)

 

- LVN. RETA, Fdisified Medical Refork oF indury or unusval
OCCURRENLE. (SEE Ex. BY

 

 

a

 

 

WH. ALL documents) aforementioned have been Galseied. Aanher
has feavested For POINGRARH EXAMINATIONG) For humsele and all
That have falsified Report Dooumentd)) erkawina to RUE Lagat
HAD4SH | Troident Crime Refork Laat, anc (ASD) ad minitrat we
Segrestion Placement. Aa \FF a6 reaest 180, TA # FEL
investigation. (4e Refort Log LAC BG - 18-02-0185),

65. Exhiiky. also show a Pathern of harassment, intiwdatios, Falsification
and intentional msclasvirication ar retail \iatory(Ry R’ ’) Ruled v10 lahon Reeartal {6
wake Plamticé ineligible For the ProP-51 thin ilewt Parsle Process, hich 18
Conclucive ts This Crimutal Ov Jani ZIHon or Law enrorcem ent oF fic alc Common
Joa\ fo Kee? Plantier Falsel¥-imPrisoned. Alco ew Ex.Z,,Plambees eligibitit
For frop-57 has been Lert hidden From PlawheF, and ne misConduck to Wee? Flauhé?
Falely-imerisoned Continues, i} ON-Jowd.

2b.
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 27 of 42 Page ID #:27

blo. Io Show Hie Court Heat Hae inion dation, AWyGcal Lock-u? | avdsln
FalSification of document(s) fetal ator’ RVR’, deerwation of Rialts and
Services) ett, are OW-30INS Ind J Pattern oF an UnderSround
Folicvi) € Frotedurets) USed bY the Idministration at CSP-LAL.
Plante F Sulownls the Color oF Laut - fullic Dowtain - tracy Form LOL (02),
Hak gulas being PrePared Previous to this Comtlaink, for Processing aud
AY evidence in this ComPlaink The (GOL) totais (20) tureuhy
Camflawtid daha From 5/4 | Ap fo (IB uirtten on (i) ove Rarcheutar

OF Ficer (“6 Kouemiteh). but et Ar hes Need avd more Soutlaute
that will Shou the ov-Seing retal vatlow , defrwlation oF Rights d

Services), ett, thet amounts to Criminal mistonduet, (Please Kehend
Exhibit. and the ehihits inside.)

bl. Furthermore ) i} iS Plawtie E's belive that fhe ack) Portarted rere tis
Lowflaut were Ititated te ittduce Haelick flankier with 3 is) Securit oasis
Wait Pradvam ts render Aawtiee weliable forthe PROP 54 NuwNiolet Sarde
frocess. Which Plawtiee bas the eliaibility dite oF 12/30/09, and the
AbminiSation 13 ceFusing £6 fot Plawkiear u? For a Board of Lavele Hearud,

L®, Lt is alae Flaintic€’s beliee tsk fre (Se aad) to athsek Plaukiee in the
thannerts) Furforted tn Hvis Lowell ads Given bt a ferdonldeiin or dane Cee)
Wer the Lowtrler in Ghalation fo Keee Plauhier Flsdy-imtrisoned Unslde te cbt

2]:
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 28 of 42 Page ID #:28

the fedgurCes rleeded to report Hie Criminal and Civil tiolabon adamst me,
And ohtainind Yow rePreSemtat ion, (LAUER!) Legal ad. Violating Plantieeo(t)
First amendment right to Freedom of Sfeech and fedresy of Irevanve/acted
to the Vourtis\s bud Mawr [i Vacth Jmenomedt y glk ty obtain Vandel,
and AS a trofer litiSaut ( Tnveshisahan) \. and flawtirf 9 (R° "\ Evil amendwnent
(ight asawast Cruel { UnaSual Qunsh baer therely evComPasting Al islahen

OF Plater’ ie Fourteentk huevdntent cight ty due acess.

Ui, Sltendant Disteack Atlanney, darlie Lavy, has A Ministerial d duty avd

a duly ta att, The Crimets) Ceearted hereiu this Lomlaint including
Plawtier’s KidnaPPina dud False- -whPiSonment, ett, atcurred i Loy Arden
County, f ror which Mie is the district Attorney Of. Plauher has
Sulimtted vivwteross CLomPlaut letters, ferveat For 204) three Atrikes revieu! ,And
Conlichan teviedste her Office. Same OF Mailing weve Personalized 4o her (re:
Janke Lacy, it). Plawdier’s Sttemols 4s reach-out and receive the Senlices)
OF tie Datel Aborney's Orfice 138 one Ut-dnSueved. The acke) Purtacted un

His Couflaat AX Violate Califor Na Mate ual lode and dre | ( alled ky
Plawhees Yidna? and False-titrisonment which is the olecall tausstion

tf the at 3 Hacks, defrivation oF (dWt6) ) aud Srimets| Adiust Plate

TD, The red Flas indicating the falve-twmirdonment is the wtewbonal lesa

Sentencing Plauhet has been inélicted wilh lat ties Criminal Ovdaiti ZIhon,
[inemberts\, OF State schoo). Plawhré does not have any Strikealle nerb,
Serio) or Violent Fe Telomtes Ov his fecord akall. These State ackors Coan

28,
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 29 of 42 Page ID #:29

Ig fo mata Hawtir Fy tlesal deteution and Conceal went Ou Kate Viton
(Seaunds) Escilily \S the wader Fackor in Khe fetahalory Assault i bsrtert tad
Falsicication OF documento,

TL ‘Defendant dackie | acy Ib hndeles County's ‘Vistrick Att barney hay A dull

ty investigate and Yosecete tie Camel Lommel within her ortice, She hat
He dott o inlest ate and Rrasecuke he Crimebs) fedored ty her and/or the
Dist ch Athor vey's OFFice the dul \y ensure Sentencing ae in AtCordaute
wth bale nia Lad (Statvetl) and that due Process wat Siven , and 5,4
Jackie Lacy’? duties emt ComPasses Jeekind Prosecution far the Ucinieds) that
SCur red \y | 93 Augeles boy at { Whether the fer Pebratards) ale Cate Attor6) or
not, She also, ha\ the d HY to rebort Crimes) to thel Federal bureau oF
TnestisahonGll.

‘Ths The Continued Fvorind OF the Cewets) hein bar Ported herem His Lowelauel
( wluch Soul al 50 Serve A Notice’), tlasld oe deliberate indieferevee and \ denne
flanker the henerits Aerie, and activities tral ded dud/ov Mwunitered \y

an a oF the Uni ed Vstes, and the deéwatun oF flauter’s Ptowmend-

Went aa {0 Fecdiow a¢ Steech and Freedaw to Feb the 8 "idenclwenes
Prstait bition of Cruel ¢ Unusual fuanhment; dud the deer ~wation oF the [{" amend

rent (due Process)

Ly:
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 30 0f 42 Page ID #:30

B. Def endant, Dweetor, Cathleen kWVidon (Mruition OF Adult \ishtotiow’), and
who Plawtie€ believes 4a he the (athmal Secretart of COCK, has heen ent

by (?laiat IFF | fd Mevous LomPlawd lekker about Wy ‘lesal deletion. Aetrare valcs|
Fasificatin oF documents ett, iat las Sone Uvransweed, te Vlok fi Tor

the ta set Nat (One OF Plawiiee' Lowel lant letter J {6 the Nrecort OSS Raa ta
ss intertered by CSPLAU Maré and Re-rovted fo Chieé, Inmate Aeveals,
Moon. Whe attached a Thid level Review! form hs ik ag i 4 us
WO); dud Seut | it yack ty Mawtize ty diemtt 46 Conceal the tery Mare

Wistonduct his dol duties ae to addudicate and remedy, dehiaecate
indi€ference would apply.

 

HH. Trova Plauti¢e 6 Sivina She benent OF Vhe dow Hat Whe Dweclor did
(lot (eceive, Notice OF dforewlartoved ComPlaint lethey dud WAN not have
receive Wotice Hivadgh other Lowllaint lelera Jeu and that Delloeate
indifference’ at this int wid viet Woe the Cave, it awother demonstration
bf the Corrurtion and Lack oF OerSisht (Sueer(ihion) oF the dali Oferahon
ind activities 6 Correchonal Oeficert (Lreenaisll) within LRT Dnrston
tf Adult Institutions.

79, Note: (| latiet St | has the Afove- wieukoued Cowl lat lebber thal ld Jent to
the Mreeckor Latren blison dnd inathroriately rebucned bY Chie, Inmake Amel
Moore, Also, T rave o Loe oF the Lamflaink on the Wve,

AQ,
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 31 0f42 Page ID #:31

Tow The Crimes And Derivation o€ riShte enacted bY His Crumal Ocsamrzaton
AF Correctional OF Ficevs dlons with wide lav) encovCement, (State ackoral, etal
that is lew reverted herein tris Comélank Ave wnder-Iround folicies and
Procedures (Patterns! +. Conduct anda Criminal ackivil and 4s Cover-v?
(lonceal\ Criminal achwilX, There Slold be vo doit that an Tuvart gation
ivtto the duels) here Has Covelawt (Assault t Batter, Falsicicahion oF Aotuinients)
retaliation), and He Caysahort oF Hrese abtavk (Hanhee 5 Kadina hid and

Falde- in? ronan Their (This Ovsanttation & Lorvutt Law ensartewtent ate
attor(s) Lowen Joa) fo Keer Plawkieé FalselY-wmPrisoned OPPress 4 | \uPheste)

Lontealed illeaally held hostage on % is sr snd (Stake Fates hae
been ordered by Rie ch OR Sas has EY hear Pawo \vvored and
Nurtesied” out Hae asia oF Ny a ‘i ue fll sees \ And tossiialY
theawah-out LOCK.

 

Ti. Kathleen Miso AS Necker OF Hie Duitdloy | OF Adult Lash ubion andjor Athing

Secretary of Corrections has 4 Winidter ial dull +o Provide larel\, tumane
treatwout | inSdrante oF LaulFul Adentun, aud Laulful Prison onditions Tuten
the ‘eae OF Adult last t tobi’, ullttch, nc (udes the adi erence, tg the bot ukwual
rightid oF 2 Printer, Uarted Stakes lous tutrwval cigs avd bakeorma Nonshdo-
howl ride). The vumler oF attacks inthe Pradram office ak LAt- Lancaster
On B-facility wilh Yne Name offices invalvehar the Same method of Ovahon,
Chould have Sewked uw? 3 ed-Flaa and (aunehed au Laveshaston ColeSiaht) inte
the daily oferations and dsr’ UP tion at His Prison, And Hie Prisoners boeing (ehaliated ot.

dD:
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 32 of 42 Page ID #:32

18. Kathleen Alison ir ecko has 4 muster ial duvet frolide Yawning,
Sufer Vision Wvestashow Distutlive dude vert Ae Crmess) tak She is
Audie OF OF wiade AWAE OF th routh Ove ovr OWE lntecliow, doovmentahut,
lethers, Phone Calls, emals, ett, here Ale Lorreckional OF Ficerd Tew y ified Or
dsl ate On the PriSon’s Srounds, (either in Gind-Seok or tn ie inst itvtiats

tar kin st) 4 {hat KeePs new From bem {ruth éul \_ efor Kua ramet java]
of StoPrina Cred), StaeF Midtonduct. Ln Lome Cares bw these

Fixaslole (oud: Laas make honest borrectional OFFicer vinwilling RrtevPauts iv
MiSConduck. Not eGorting a Crime isa trme wiltele, LF Corechona Ofnters
Ave \W Feav or ¢ etaliation Tor fuledling their Sur duties Hey tok in Oath is,
Vow) 3m 1 and other Prisoners Gare?!

H, Flawk if has A right to av Lvvestisation, and iat discirline le
handled dawn For the Crimea) and mahte holstenc Pur farted hevem 4)
Lomvlaint, and the Brumeds4 Tit) drotattous hey have made themselves
ACeSories ty, I, a auahtéf, Varten 7 tharriS | have J cial lit to an Lavestigahon
hy COR? Ther hFfawrs Under Valirarnea Conshtuihou, Articles’ A. Second,
Kish bh ea 4 Nec 1 tn of cee extressian 6r thovaht) 4 Sechen3,

gioce

ve tihee U

ny TW
DRA ey

lived § Les ‘Kw eect Fecha ot Se ' ye “ + a and
the 4 (due Pratesd) cud Whe 8 gcedeer Cruel £ Unusual Ripe Ago
Caleornia Constttubin Article { dechion L() ortuiaa ¢ Obbaining Jately}, And Ad I,

echo (7 (Cruel 4 UvuSudl funismenth,

      
  

\

x9 mat “

- A
ae WV
PET
. Wf

  
 
 

   

DL.
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 33 of 42 Page ID #:33

oh. flawhe F has a rislat to NagelY and Security and ts be Free o¢ bruel
Wbiws and Unusual Ponshrment. Ln this day and a% oF 0, dud WV
the Sear of 168, ulm the Assault} and batters (athack\ by Corechoual Irfces
A9anst Plawter Oreucred. Hts peslienk vet to have SuMeillauce Lames
installed Hrroush-ouk CARRS Prison facilibies where eve Can not be

AM exfectatiout oF Privacy, Such as the Wradramt orFiee, exercise Yards,
Ottanas ium , Parking lot, ete. Litludias the mail-voom aud the Apfeals Pravda Office.

gl. ae fectional OrFicers ould he eauirt with lod Cameras 4s. Promote
honest, and fo CaPhue au Unlias Showing oF eventd), and deter Miscontuat.

BL. Al (et) Nomalant heaving (Radel Rutets) violation heforts) hearin aud
‘| assification Commbters Should all he tideo recarded,

A). Platt F A Right tg \afet \ ly and Securit, Free Yeedh , tree. °

2x Pression OF er i ‘elad oF Irievance, fe instruct remit au
due Fracess, ith: a abr doe iment, bb: dol, OC reprisal (s), j, [eal lornita

Lowsk Llon Article L, sect £,(0 ah} te Liberty i Ear mt { Gotan ately),

Article T Sect 1 Teel of Sieecla) Article | Sect 3,(redrest oF Grievance) 4 {(Risidt |
tg instruct a vets); Ark I, Sect ave Process) Pursuant ts He 1H® amioud weut
oF the United States Cost thou} Act \ sectto ag lT €24 (Orvel ¢ UduAl foashment);

sel Alief Sechoud. Al Gd Ot hical Pouiev inherent inthe tecele. Crovevviment
1S instetuted far their Fotection Security dnd hemerd dud Hey hale the right to aller
Or teform it Whem Sood mai eauwe. United Ctates Lonsttutiou dimendanent

J):
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 34 o0f42 Page ID #:34

ifs 4 Firat ( (Freedam %€ Sfeerh| #[Freedan te fel ot, Pratectes { Jecued cts: :

(44 Poort, lInrearonsle Search 4 ers fra palde. Laue) (5) Fret (due fate),
(8 Morvel + (nuSual Punishin et) ad Yee La, Ferhat, [due faces?)

6Y, Nerendaul, Hoter Or. (sain ewan, AS baternbr lies the Nutreme
executive Mauer o¢ the Mate of Caligoria. The ultimate Custodian of Plawhers

tlleaial detention. The Sovemor as a winister tal | duby be Yee that the Lad
IS Faithfully executed. Cal, Const. Ark ¥, Section |

85, The Crimets) and righkel Violations i etarted herein Wis towt?lamt have been
Committed by State actorés) oF Hie Chale o¢ Calitarvia that have banned
todether ty Form a Criminal Ordani zation within Valiearniad Lav!
enforcement Conductind achvities Under a Conshtubion Hat is to}
California's, or the Umted States. The Crimet) and Righto) liolatious
furorted herein His Lowel aiut ave linked 45 the ratkekewind athivities,
Crimets) # Rights) {iolsbioits reported be Yris boort nm Vased 2219 ey 2948-

AG- RAD.

AL, This attack, drother Concerted ackon Planet 18 i believe to be} also
Catkeleerina activity to obstruct dushee, Obstrud a Crummal inlestgstion, dhashuck
Wate 4 Local Law enforcement tamroriga witha wines Vicim vebaliating law
3 wikness Vicker inhuudating 3 Victim udtnes? and elated Crimes) «n afae-
Ment ioned tase Number alae.

3
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 35 o0f42 Page ID #:35

G7. Tis Plambir F'S belie ial Vrs was not dak a retaliatory attacy aud
Falification of document with an Luvesbigation Suppressed . ane Also av

attack devised 4o make Plambiee tteligible for the frar-51 love Psrale
Process fo Manian lautie €5 Ki dna? dud False- m?risonment.

8B. I Lovrurtion Probe must ede. The Mttanes Creneral and the federal
huread of Investigations) must le alerted and veawied 40 inlestiaate the
Crimets\ Purrted hereit Hrs Lomflaint 4 the afore-mentioned Dave vumber
drove 25 [Tov 2958 AGRA, tind all relabina Civil CoPlaisdas! 4 GOL Consul).

&4, The ach. {Gres { Rishe a) {ial lations Pirtorted eve Mais anelawt tal
Afove: saunlanned aloove Case number by State Actorés) 33a\ust awl dy nel auf,
UN- Conshtut Fiona | and 3 breach oF the Per Petvator’s Dath of Oétice. (al, Lowst,

Article XX Yechon 4,

he flaintic E also request 40 be interviewed bY Hhe Federal bureau Veal aston

|. Til tale a tch-Srath exam, aud I want all Pertatvaters to fake a fely-Ieah
Cx.

GL Ln uthelding his mnaterial duties the Governor mutt vaikrate am indestisaton
and Pursue Criwmmal Rrateoutton oF all Caninal ackwikies did'toleved.

Oe
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 36 of 42 Page ID #:36

13, Lavtlaut UO2) Lod LAC-B-l8-OIDIL writhen on the Aasdoll 4 hatter,
(Excessive Farte) aud related ComPlawted that have been marked(Turlicates
ty bomPlaut Loot LAC-B-I6-DILIL ave oeen Com@letely exhausted of
admumustrative remedies.

W, The Comlaratel written on CG] A.Qeda and Sst. Aauirre have leven
Nubimthed and re-Sulomulted ndmerous timed) Seeking Adminitrate reinedias,
with Yre adteals frocesd reeatedly hema made erFeckwelt undvailatle to
Plambier, or 33 Shouin herem this Lomelaut the administration 16 onuling
to Provide ant reliee desvite what redulakion’ Prolide For, ik oevated 8
3 dead end. Also Correctional Officers CoutinelY iutevbert Plainwhee's or
Ave Sider Plamtiet’s Sdountted Com alawit which ave tren held tl Passed
time lonstrainta). A+ this ume COP-LAL (Lancaster| dunia stesion re iw Posvesiiud
OF ler a Udo) Hundred (Comblawttts) fasted me Constvautts). Platte has Laken
the, NPR atriate Steers ts exhaust KF ice mustonduct as rendered Yre Areas
Races eFFeckwel¥ Un-availdale be Plaiwkirt.

1), ls fy the LomPlawntes wirtten bv Roual Aorker \ Me. Trevor Adar. €| swntie
has writhen (2) fut Seearate Vom@lawtesh on ne tw8vetsl. 1) A LOUK C2 Doma
Paroles APPeal avd 2) A COCR GOLHC, Health Cave Cirielance, The GOL
Inmate Paralee Aefeal SHII has not been 6 esPovded +n due thts the aroe-

Sb
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 37 of 42 Page ID #:37

Memon Mathination and MisConduck. The EER G02 HE, Health Lave
Lrievanee was Sent to: Healt bare CorresPondence and Appeals ranch

ror (34) Third Level Revie ov the date of ul If, Lave nok ecewed

feStonSe.

LETaAL ClATMA

‘Ib. Platter eslleses and iMCarfordte bt retevente Pars Iathi A throuth 45,

 

 

 

4]. \n retaliation For PlawbiFF’S exerCising oF Heel A} Firs duneudment , Freedow
sf Steecl and Freedom to Petikions The Wand-CuFfind and Seizid oF Plawhir
for Rinishment 4 wiwnidttion by Sat Asurre (derendant| { lated Plawhier Darren
L, aeris's Fishtel aud Consttuked du Uiieatursble § SeiZUe , Crvel 4 Onusual
Pinsent anda due Process Jiolatton Under the a 8" and 1 spend
fs the United Mt shes onal, Mh and a dian oF Wie “Pawead “ Aid
Secured and Prot lected acl ivi Hy /Riskt. OF the Unite | Nokes (ha skety hte the

 

B. Tn abahten for Planter 5 exercising the U [ist First Amendment. Freedom ¥
wd Freedom 4o Petition; The beatiws(Asiault 4 Rater excessive Farce bt
derendant 165), Lorreclional Or Ficers: it brmando Marhinez, Miguel Cari que,
Jatoh Ferrso, Alisher Lachinoy, Kslands Rodas, dnd © Jowunic Sanchez vilated

PlaunhéF Darren L Harriss 1 ats and Cousk tuted Cruel dud Unsdual
Rnishment Rets| HON! and 3 Ave Process holation Under the

O}
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 38 of 42 Page ID #:38

15") Ficsk amendment ava Protected and Setued achivilt/Kiakt, the
(8") Exgith dweadwuent dnd Me 4“ amendment 6F He intel Kates

hanstity! Hove

we
ff. Also {he Afore-wmeur hargtukes 4 {islahon QF California Renal
Node 8% 240 Assault and 2412 Battery with Great \aodlt wdurd. And
ble BUSA Section 114 (Assault 4 Batters). And Cali Paral tote 149

00, This Wad A toncevted ack. hecue the Fact aud archer the feb
Xt Aauivve Parti Psted iv Wie Vel “uy Aud Hien the bover- uP, he iS
dust AS I rabl le For Hhe Cramels\ dnd righat(s) Colation in Paradraehs 8

aud VW, a3 au Attomelice,/ ArLesKor’,

Ol, In etalation for Plamticr apereis thelAS4) First ameudment, Freedowl

SF SPeech and Freedom \y Rok, kia defendautas b Warden. Neldhie ksanpton:
Associate Warden &.Jolhnion: ‘cetera hrmando Mav tinez: \4 1, Mi lves

Chief M.voona Cael, M. atoes Sok. Raul ens CLA. Neda: Sat L, brigtin;
Vine Rosas; 4 0 fy M. cnt Wer; Tod, ter180; Yoh. Lachivol; iA, K\on;

LWN. Olga Reid and Social ark Trevor haar Falsrried acute an y
or Lertitied falsified an 49 Trve and bavreck +o bonceal

retaliation mistenduc and derrie Plahirr Darren L. Warr (\) OF
due Process Violated Plawkiees Darren L tarrisd Cights ind hvshtulel

over amental inde? ‘Tervevte (retaliation Fi roy te exerLile or J Secured ind
Protected ackivi l¥ and a dePrivation Or dve Prdtess. 4 {iol atiun.

2.
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 39 of 42 Page ID #:39

under the us First and 4 “) Fourkeenth Smendmmentist OF She (teed
Yates Lonstrtution.

WL. Moo the arore-wenboned sesh Conddutes a tiolahon oF talons

Renal Code Section): A@)-(\, 118, 18.1, Nias 38 5 120,125; 1315133
13d: 134; iho. - aud (54 (Comfoundiva Mae, Kncl Wri tite Code,

tle (8 USCA 53 lO0\ and (06,

IS. Lin rekaabion for PlauhiFr's exercise oF Yell | First amreudimouk right 46
Freedom 6€ Steech aud Freedom te felitton “Jolin Doe’ Ordered (3 hit),
ASault 4 Battery, excessive Force, eH, Ovew Ye bameuter 4nd Vol ated Plawhee
Darren |. ibay ris? vista) dnd | Lonstibuted (Ret aliahon| \ Golerainents\

lurterFerence av Cruel aud Unusual Prnshment, and J due Paves)
Under the L is\e f jmenduient (8 (aE. Apenene and the (4)

four Lent Amendment | of the J Sabes Constitubion,

(04, Joh n Soe an actomilice Ind lor AVE ANY \y A Crimel Venkoved
here Hn Lomilsut, and Loe Printciral iV Nalicitiny AV Assaulk ¢ Baber,

105. These C ramets) t Viol shienb) cc right) were latearted acho) sing
all Paria Pants Should Shave in all Pinidhmentts) aS aCCedsories or
Ablow Plices avd | Mould All \| be add ition al lly Charged Wi th islahng

Califor mid Penal \ Code ect ian (4 (Tunumawtt to ise) { title B Wk Section
4 lS Prision Ot Felony).

j] 5
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 40 of 42 Page ID #:40

i. The Plamher las vt Pla Adequate or Camflete remedy at Laud to
redress the Wronds described Verein. Plantier had been and vl |
hontuve to be wreParallt Wdured bY Yhe Conduct oF Yre derendavils!
Unless this Court Grants the declaratory and indunctie veliee which
Vlamter Seeks.

ner a (ATEE

Where Five Aamber resrectFully Saws Hak His Cot eter Judsment Srat-
ina Plamhieers:

 

WT, A declavation Hat Hie acts avd Omissions descriloed herein ulated
flauice’s rights Under the Constdubon and Laus oF Ye Unded States,

INS. PlanetiFe reduect that Lover Wa Lavin Newton initiates an F-O4 wNestidakion
into the Leimets and Rishtes) { igh akiovs efor led herent Wis LomPlaint and
Lomblaint Cavett 2:19 cw 2948 -AG-RAD.

N7. Plaiher request that the Correkvators oF the Assault ¢ Bother aud

Falsieication oF documents be arrested immediately,

lif. Pla tite feavest Hast Ca, Ca iv Newson and Dweckor Vatrleen law
have installation oF Surveill aie Vameras Haroudh-ot COLE Frisont, dud
Lorrectional Ocficers ov Prison Crround be ewirPed with lodY Lamevas.

).
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 41 0f42 Page ID #:41

Wi. Platice reavest that all oe Wis GAL APfeal [tomelauet hearimalinter-
Views) HS (RUR) Rules Linlattons Reorkss Weaviva did ClassiAication
Lommittee Meckind le Video tafed,

2, Plamher reavest that Gov, ae Newson dudlor Divedor Lathleen
Allison ensure that Plautice retevred fs thelBOd) board oF Parole
Hearings For Now-vilewk Parile Protea’. Plantier has a(NPED) date oF
December AO" 1009, Please See exhibit,

13, Plantice feayest that il oF MY Com@lainktd bee rebvieded ind Colteat
bY official in Sacramento and the EBL. Aloo, COCRS Tttennal btair -

li. Hawhee request that Cros, fe Neuldon Ind ‘vector Kathleen Alssog
alla Plautif® 4o be Cared for bf putside Dockors for the Permanent
Indury SueFered to Lert Shoulder, Ths been retommended Hrat Plate
have Surgery. State Should be reauired to Lover all medical ily, inclidig
Itduries to head, back jdva Semital avea , aud ur ist. Aly 1d {sch atist
For Mental anduish.

5, T want Jackie Lay (Loy Anseles County Sista Aborwed 4s wndestutale
the Crumetal that ave Cerorked iv tis Cowslaunt that coburved in her
durisdichion Iivestidated ot ew OFFice and Prasecuteds Tneludina Plawhet
Kida? False-twiPrisonment and illegal Sentencing,

UI,
Case 2:19-cv-05269-AG-RAO Document1 Filed 06/17/19 Page 42 of 42 Page ID #:42

lib. I want ol, Lavin tleatton dus A‘ weckor Lathleen Kisun 1s veaveat and
Attowmwmodattone For the defendantes) 4o Sulomt 4o a Pol¥rath exam.

7. lantiee realest ain interdien) with thelE BT) Federal huread 0€
Invest dations .

LIB. Vow Pensatart damager, i tre amount orf | 000,000, ataust eacle
defendant Jovntlt and Several

IF. Fait LY damages li He Awount oF $LN00,00.10 against each derendaic

vn Jul trial ov all issves triable by duct

21. Flambires Cost im this Suit, A}torney Fees, ett.

2), Aw Sdditional reliee this Court deems dust, Profer, And equitable,

Nated: 5130119 __
Restectfuill Submitted,

Darren L. Harris (OPCortocay, Pi.box 7b Lorton lalcorna $822

1).
